Citation Nr: 1613250	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

When the case was previously before the Board in May 2015 the Board denied the claim of entitlement to TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016 the Court issued an Order granting a Joint Motion for Remand, which served to vacate the Board's May 2015 decision and remand the claim back to the Board for action in compliance with the Joint Motion for Remand.

Although in his January 2013 VA form 9 the Veteran requested a Board hearing at the RO, in a June 2013 statement, the Veteran withdrew his hearing request.  He has not requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include status post total right knee replacement due to degenerative joint disease, currently rated at 60 percent; left shoulder internal derangement with degenerative arthritis, rated at 20 percent; major depressive disorder, currently rated at 50 percent; and perforation of the right tympanic membrane, healed and asymptomatic, currently rated as noncompensable.  The combined evaluation for these disabilities is 80 percent.  As such, the minimum schedular criteria for TDIU are met.

2.  Resolving all reasonable doubt in the favor of the Veteran, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.
CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Service connection is currently in effect for status post total right knee replacement due to degenerative joint disease, currently rated at 60 percent; left shoulder internal derangement with degenerative arthritis, rated at 20 percent; major depressive disorder, currently rated at 50 percent; and perforation of the right tympanic membrane, healed and asymptomatic, currently rated as noncompensable.  The combined evaluation for these disabilities is 80 percent.  As such, the minimum schedular criteria for TDIU are met.

The Veteran indicated on his January 2013 VA Form 21-8940 that he had two years of college, but no further education, and no additional training.  The VA Form 21-8940 reflects that the Veteran stopped working in 2002, and that he was then employed as a County Clerk.  He further indicated that he is prevented from working due to his shoulder and knee disabilities. 

In January 2010, the Veteran underwent an examination of his joints.  The VA examination report reflects that the Veteran retired in 2002 due to right knee and lower back pain.  The examiner noted that the Veteran is unable to stand for more than a few minutes; he is able to walk more than a quarter of a mile but less than a mile.  The Veteran always uses a cane and a brace.  The examiner also noted that the Veteran's service-connected knee disability has a severe effect on chores, shopping, and exercise.  It prevents sports, and has a moderate effect on recreation and traveling.  The knee disability has no effect on feeding, bathing, dressing, toileting, grooming, and driving.  

A January 2010 VA mental health examination report reflects that the Veteran had problems with concentration and memory.  The examiner noted there was not total occupational and social impairment due to mental disorder signs or symptoms. 

In October 2010, the Veteran underwent a VA examination of his ears.  A rupture of the right tympanic membrane was identified.  The examiner opined that it had no significant effects on his occupational and daily activities.  

The Veteran also underwent a VA examination of his joints in October 2010.  The diagnosis was right knee replacement following severe degenerative joint disease of the right knee.  On examination the Veteran's right knee was noted to be moderately unstable.  As to the disability's impact on occupational activities, it was noted that the disability caused decreased mobility, problems with lifting and carrying, weakness or fatigue, pain, and decreased strength.  It was noted that employment would require the Veteran to be assigned differing duties and that this disability might lead to increased absenteeism.

In January 2011, the Veteran underwent a VA mental health examination.  Total occupational and social impairment due to mental disorder signs and symptoms was not shown.  The examiner noted that the Veteran continued to describe concentration problems.  It was noted that the Veteran reportedly becomes distracted easily, and that such distraction leads to aggravation.  The Veteran described frequent irritability; he reportedly raises his voice three to four times a week.  The examiner opined that most of the Veteran's problems with activities of daily living relate to medical issues, but mood symptoms do play a role with regard to decreased energy/motivation to complete tasks.  The Veteran's immediate memory was found to be mildly impaired and his recent memory was moderately impaired.  The examiner concluded that the Veteran has major depressive disorder with symptoms that are mild to moderate and result in mild to moderate functional impairment.  

An April 2011 letter from the Veteran's private physician indicates that the Veteran had been a patient for the past 10 years.  The private physician opined that the Veteran is totally disabled due to major health problems, including his right knee.  

In July 2011, the Veteran underwent a general medical examination.  The examiner noted that the Veteran was not able to do physical employment due to constant pain in his right knee.  In addition, the examiner noted the Veteran could not concentrate, which affected his ability to do sedentary employment.  It was indicated that the effects of his disabilities on his occupational activities were problems with lifting and carrying, pain and disfigurement.

In February 2013, the Veteran underwent a VA knee examination.  The Veteran's occupational history was noted, to include his work as a coal miner and county clerk.  The examiner opined that the Veteran was unemployable for "lower extremity work, because of his right knee disability" due to "loss of function of the knee as a result of the residual effects of multiple reconstructive knee surgeries." 

The Veteran also underwent a shoulder and arm VA examination in February 2013.  The examiner indicated that because of the Veteran's reported physical limitations, his current physical examination, and the severity of his bilateral shoulder pathology, the Veteran was "unemployable for upper extremity work, because of his bilateral shoulders disability functional limitations."  

In January 2015, the Veteran underwent a mental health examination.  It was indicated the Veteran had worked 17 to 18 years as a county clerk prior to retirement.  It was noted that his depression was secondary to his physical disabilities, which had caused him to be less active.  It was also noted that symptoms of depression occurred on a daily basis with sad mood, occasional crying spells, insomnia with frequent awakenings, fluctuating appetite, irritability, poor concentration and memory, lethargy, fatigue and chronic pain.  At the examination, the Veteran walked slowly with a cane.  He was noted to be attentive and cooperative.  There was no evidence of any thought disorder.  He made one error on the serial sevens, but completed other memory tasks correctly.  The examiner diagnosed recurrent moderate major depressive disorder and mild unspecified neurocognitive disorder.  The examiner noted that the primary service-connected diagnosis was the major depressive disorder and that the neurocognitive disorder was of unknown origin and was not connected to the depressive disorder.  The examiner opined that the Veteran's major depressive disorder would be cause "reduced reliability and productivity in the sense that there are times that he does not feel like doing things, does not have the energy or interest . . ."  The examiner indicated that the Veteran seemed to have social support and could perform the activities of daily living independently.

The Board finds that because the Veteran is unable to perform physical labor due to his service-connected shoulder and knee disabilities.  Additionally, because he has difficulty concentrating due to such pain, and has memory and concentration problems due to his service-connected major depressive disorder, he is also unable to perform sedentary work.  As such, the Veteran is not substantially and gainfully employable due to his service-connected disabilities.  Considering his background and education, his skills and his work history, the Board finds that medical evidence shows that it is at least as likely as not that the Veteran's service-connected disabilities combine to preclude him from performing both physical and sedentary work.  Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record, specifically when considering the April 2011 private medical opinion and the VA examinations and VA opinions dated in January 2010, October 2010, July 2011, and February 2013, provides an adequate basis on which to grant entitlement to TDIU.  Therefore, entitlement to TDIU is granted.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  







      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


